
	

114 HR 905 IH: LNG Excise Tax Equalization Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 905
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Thornberry (for himself, Mr. Larson of Connecticut, and Mr. Lance) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the equalization of the excise tax on
			 liquefied natural gas and per energy equivalent of diesel.
	
	
 1.Short titleThis Act may be cited as the LNG Excise Tax Equalization Act of 2015. 2.FindingsThe Congress finds the following:
 (1)Liquefied natural gas has an energy content of 74,700 Btu per gallon (lower heating value). (2)Diesel has an energy content of 128,700 Btu per gallon (lower heating value).
 (3)A gallon of liquefied natural gas only produces 58.04 percent of the energy produced from a gallon of diesel; however, the Federal excise taxes on liquefied natural gas and diesel are both 24.3 cents per gallon.
 (4)The Federal excise tax on compressed natural gas is 18.3 cents per energy equivalent of a gallon of gasoline.
			3.Equalization of excise tax on liquefied natural gas and per energy equivalent of diesel
 (a)In generalSubparagraph (B) of section 4041(a)(2) of the Internal Revenue Code of 1986 is amended by striking the period at the end of clause (ii) and inserting , and, and by inserting after clause (ii) the following new clause:
				
 (iii)in the case of liquefied natural gas, 24.3 cents per energy equivalent of a gallon of diesel.. (b)Energy equivalent of a gallon of diesel and administrative provisionParagraph (2) of section 4041(a) of such Code is amended by adding at the end the following:
				
 (C)Energy equivalent of a gallon of dieselFor purposes of this paragraph, the term energy equivalent of a gallon of diesel means, with respect to a liquefied natural gas fuel, the amount of such fuel having a Btu content of 128,700 (lower heating value).
 (D)Administrative provisionsFor purposes of applying this title with respect to the taxes imposed by this subsection, references to any liquid subject to tax under this subsection shall be treated as including references to liquefied natural gas subject to tax under this paragraph..
 (c)Conforming amendmentsSection 4041(a)(2)(B)(ii) of such Code is amended— (1)by striking liquefied natural gas,, and
 (2)by striking peat), and and inserting peat) and. (d)Effective dateThe amendments made by this section shall apply to any sale or use of liquefied natural gas after 14 days after the date of the enactment of this Act.
			
